MEMORANDUM **
Yongyue Xue, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying Xue’s motion to reopen for failure to establish “exceptional circumstances” within the meaning of 8 U.S.C. §§ 1229a(b)(5)(C) and 1229a(e)(l). Xue’s doctor’s note reflecting a diagnosis of hypoglycemia does not establish that his illness was “serious” within the meaning of the statute. See Celis-Castellano, 298 F.3d at 892 (BIA did not abuse its discretion in concluding that petitioner’s evidence, consisting of a declaration and a medical form, failed to establish that his asthma attack amounted to “exceptional circumstances”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.